Citation Nr: 1713036	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2013, the Board denied compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2014 Order, the Court granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA to vacate and remand the Board's March 2013 decision.  Subsequent to the July 2014 JMR, the Board again remanded this matter in September 2014 and June 2016,


FINDINGS OF FACT

Additional disability manifested as residuals of a stroke was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38  U.S.C.A. §  1151  for additional disability manifested as residuals of a stroke due to care received by VA in December 2003 have not been met.  38  U.S.C.A. §§  1151, 5103, 5103A, 5107 (West 2014); 38  C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in June 2016.  The Board instructed the RO to: (1) obtain a VA medical opinion and (2) readjudicate the issue on appeal.

A January 2017 medical opinion was issued and the matter was readjudicated in a January 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The representative seems to argue that there was non-compliance with the Remand because an examination was not conducted.  However, the BVA Remand did not order an examination.  Furthermore, it was left to the discretion of the examiner as to whether an examination was needed.  Since an examination was not ordered by the Board or the examiner, there has been Stegall compliance.  The fact that the AOJ gave the appearance that an examination was requested is not controlling and inconsistent with the Remand instructions.

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2006 letter and additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
 § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38  U.S.C.A. § 5103A; 38  C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, social security records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

Additionally, a January 2017 VA medical opinion was issued.  The record does indicate that this medical opinion is inadequate.  See 38  C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met. 38  C.F.R. § 3.159 (c)(4); Barr, supra.

During the January 2012 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. §  3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


III. 38 U.S.C.A. § 1151  

The Veteran requests compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke incurred as a result of treatment at the Hampton VA Medical Center (Hampton VAMC) in December 2003.  He asserts that although he presented to the Hampton VAMC emergency department on December 9, 2003, and was hospitalized from the afternoon of December 18, 2003, until the morning of December 19, 2003, for complaints of light headedness, dizziness and weakness, he was never given the proper tests to determine if he had had a stroke.  He also indicates that although he again went to the Hampton VAMC emergency room on the afternoon of December 19, 2003, for the same complaints, no one was on staff to give him a CT scan to determine if his brain was bleeding.  According to the Veteran, he had to wait three hours for an ambulance to take him to another hospital to have the test performed.  The Veteran contends that VA examiners should not have discharged him on either December 9, 2003, or the morning of December 19, 2003, without having performed all of the necessary tests to determine whether he had had a stroke.  He also believes that the VAMC should have had someone on staff to perform his CT scan instead of having him wait for three hours to be transferred to a private hospital for such testing.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38  U.S.C.A. §  1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38  C.F.R. § 3.361 (b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38  C.F.R. § 3.361 (c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38  C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38  C.F.R. § 3.361 (c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter. Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38  C.F.R. § 3.361 (d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

Factual Background

The record shows that on December 9, 2003, the Veteran presented to the Hampton VAMC emergency room for, among other things, complaints of occasional vertigo when he turned in bed at night.  He reported that he had felt dizzy and had vertigo and needed to hold onto the wall.  He also reported that he had the "whirlies" when he turned his head over in bed at night.  The ER physician diagnosed the Veteran with benign positional vertigo.

On the afternoon of December 18, 2003, the Veteran presented to the Hampton VAMC emergency room for complaints of right-sided facial drool, right upper and lower extremity weakness, and right-sided upper lip numbness.  He reported that the symptoms had begun the day before when he felt right lower extremity weakness when walking and slurred speech.  The Veteran reported that the right upper and lower extremity symptoms had subsided by 2 a.m. on December 18.  As a result, the Veteran went to work later that morning.  However, when he arrived at work, his co-worker noticed that he had some facial asymmetry and advised him to go the hospital.  By the time he got to the hospital, he only complained of right upper lip numbness.  The Veteran was admitted to the Hampton VAMC for overnight observation. While there, a CT scan was performed which was suggestive of two small right basal ganglia infarctions. The examiner's impression was that of a transient ischemic attack (TIA). 

On the morning of December 19, 2003, the examiner noted that on rounds that morning, the Veteran did not have any symptoms or signs of his TIA episode. The plan was to continue the use of aspirin, start plavix and statin, and to order carotid Doppler testing, which was to be done on an outpatient basis.  The Veteran was instructed to come in immediately if he had similar symptoms since thrombolytic therapy could be an option.  The Veteran was discharged to home at approximately 12:00 pm on December 19, 2003.

At around 5:00 p.m. on December 19, 2003, the Veteran returned to the Hampton VAMC emergency room for complaints of right-sided weakness in his arm and leg, numbness around his face, some right-sided facial drooping, and slurred speech.  He was admitted for signs of a cerebrovascular accident (CVA).

Nursing Intervention notes show that around 5:30 p.m., the Veteran was evaluated and it was determined that a CT scan was necessary.  However, the CT department was closed and the Veteran needed to be transferred out for the head CT scan. Around 6:10 p.m., arrangements were made for transportation of the Veteran to Sentara Careplex.  At 6:45 p.m., it was noted that the ambulance crew would be there in 1-1/2 hours and were very busy, but would here there ASAP. At 8:25 p.m., the Veteran was sent via stretcher to Careplex for a head CT and for R/O bleeding. At 11:15 p. m., the Hampton VAMC received a report from Sentara Careplex indicating that the head CT was negative and that plavix and baby aspirin was given.  The Veteran returned to the Hampton VAMC at 11:30 p.m.

On December 26, 2003, the Veteran was discharged from the Hampton VAMC to a private inpatient physical therapy program for care of the residuals of his CVA.

As noted in the Board's previous remands and the July 2014 JMR, the Veteran was afforded a June 2012 VA examination.  As the complete examination report has not been recovered, this examination is of no probative value, and as a result, will not be discussed.

Pursuant to the Board's June 2016 remand, a January 2017 VA medical opinion was issued.  The examiner concluded that it is less likely than not that the Veteran's cerebrovascular accident, and any residuals, was proximately caused by hospital care, medical or surgical treatment furnished to the Veteran by the VAMC, in conjunction with his December 2003 treatment at the Hampton VAMC.  The examiner provided a lengthy and thorough rationale to support this conclusion.

The examiner noted the Veteran's multiple preexisting risk factors for stroke, including hypertension, prior transient ischemic attack (TIA), newly diagnosed diabetes, obesity, and a history of seven beers per day.  The examiner determined that the "ischemic event was in the cerebral artery and due to these comorbid conditions.  The VA could not change those risk factors at the time of his stroke."  Referencing the American Heart Association and American Stroke Association guidelines, the examiner determines that the Veteran's December 9th visit which resulted in a diagnosis of benign positional vertigo was appropriate.  

With respect to 2003 guidelines, the "lack of [an] MRI does not violate practice guidelines for 2003...[because] the Veteran was not a candidate for the thrombolytic therapy, the delay in obtaining CT on December 19th becomes a moot point and did not contribute to neglect, carelessness, error in judgement or similar fault on the part of the VA.  The 2003 report stated 'for patients beyond 3 hours of symptoms onset, IVTPA is not of proven benefit and is best contemplated only in the setting of clinical trial, regardless of CT findings.'"  The examiner further elaborated:

In 2003, 24 hour access to CT scanning was not available at Hampton VAMC, necessitating use of transfer to nearby facilities for higher level imaging.  There was no directive requiring this coverage and no policy that demanded it.  Radiology was not staffed for this type of coverage at that time.  Non-availability of CT staff was a local decision, not the result of someone failing to show up for their shift.  Teleradiology had not yet been implemented locally and all advanced imaging required a transfer to a local hospital.  In a reprint from the American College of Emergency Physicians by Asplin et al, 2002, the input/through put/output model clearly showed that once diagnostic evaluation and ED treatment was done, transfer to other facility including another hospital, was appropriate.  The delay by the ambulance company was unfortunate but beyond the control of Hampton VAMC staff.  The treatment of 24 hour observation was also within the standards of care for 2003 and at that time, outpatient diagnostics including carotid studies were acceptable.  The 2003 guidelines from AHA state that "transcranial dopperler ultrasonography and angiography have been employed to monitor the effect of thrombolytic therapy over time" but "the necessity of obtaining these tests on an urgent basis has not been established."  The final recommendations state that if the required diagnostic studies are not readily available, then "the patients transfer to another medical facility equipped to do so should be considered."....

Involvement of neurology after the stoke evolved was not particularly urgent as damage at that point could not be reversed.  Informal telephone consultation with Dr. W., neurologist, was done by Dr. Rastogi, attending, within 8 hours of his admission to the acute medical unit.

....[T]his examiner is unable to find any evidence of lack of skill, poor judgement, neglect, etc in this case.  The 2003 practice guidelines were met and some delays were out of the control of the local facility but would not have changed the outcomes for the Veteran. 

After a review of the medical and lay evidence of record, the Board finds that
compensation pursuant to the provisions of 38  U.S.C.A. §  1151  is not warranted.  The Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  In the instant case, however, the Board finds that the claimed disability, a stroke and resulting residuals, is not subject to lay diagnosis.  More significantly, in the absence of evidence indicating medical training to render medical opinions, the Veteran and the representative do not have the medical expertise to provide an opinion regarding the etiology of such conditions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999).  As a result, the Board must find the Veteran's contentions to be outweighed by the competent medical evidence of record, specifically the January 2017 VA medical opinion. 

The January 2017 VA examiner provided detailed rationales in support of her opinion and cited to the relevant evidence.  As noted, the examiner cited to the presence of significant risk factors and the medical guidelines at the time of treatment in 2003.  The Board notes that the facts relied on by the VA examiner are consistent with the documented medical history.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

While the Board is certainly sympathetic of the Veteran's current medical condition, the medical and lay evidence of record is against a finding that compensation under 38  U.S.C.A. §  1151  is warranted for the Veteran's additional disability manifested as residuals of a stroke.  His argument that he was mis-diagnosed and should have hospitalized on December 9, 2003, is unsupported and not competent.  His generic argument that he should have been treated/ examined differently when he presented later that month is accorded far less probative value than the detailed opinion of the medical professional.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38  U.S.C.A. §  1151  for residuals of stroke must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49   (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


